DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. The applicant has amended the independent claims to contain the limitation of a shield disposed between the UV light emitter and the fill media and configured to reduce UV irradiation of the fill media. The limitation has been added from cancelled claims 4 and 14. The applicant has submitted arguments that the previous rejection of the claims 4 and 14 did not make the limitation obvious.   Specifically, the applicant has stated that the shield of the Bigelow reference directs light to the filter 20, and therefore does not meet the limitation. However, the Bigelow reference is only relied upon to show that the use of reflectors that direct light in one direction, while limiting light in at least one other direction exist.  Also, it is noted that the Bigelow reference discloses the use of reflector 26 that directs light away from fill media 22 and 24, by reflecting it before it reaches the media. The reference teaches one of ordinary skill in the art, that it is known to use reflectors in treatment systems to selectively direct UV light.  Since the reference is relied upon to disclose selectively directing light, the argument that the light is selectively directed is unpersuasive.
Also, independent of reducing UV transmitted to the media 22/24, one of ordinary skill in the art would recognize the increased benefit of the reflector increasing the UV light to the treatment zone. As a side effect or latent property of the reflector, the reduction that occurs on the opposing side of the reflector is inherent.  Therefore, the rejections are repeated below, and this action is deemed final necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2,5- 6, 8, 9,11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ES 1053318 U to Fernandez LOPEZ ANTONIO (hereinafter Fernandez provided by applicant, examiner provided a translation of description), further in view of Bigelow US 6,500,387 B1 (Bigelow).
 	Regarding claim 1, Fernandez teaches a cooling tower (see entirety of Fig .3 - a cooling tower), comprising:
 	a fill media ("to cool the incoming hot water (7) it is sprayed falling in the form of rain (8). on a layer of very porous filler material (9)", (last page of translation); additionally see 9, Fig. 3 - a fill media);
 	a water distribution system ("to cool the incoming hot water (7) it is sprayed falling in the form of rain(8), on a layer of very porous filler material (9)", [last page of translation); additionally see 7 and 8, Fig. 3 -a water distribution system) to distribute water to the fill media (see how water
distribution system, 7 and 8, Fig. 3 distributes water to the fill media 9, Fig. 3), wherein a flow of air ("In the heat exchange process of the sprayed water (8) with the cooling air (10) an aerosol of water droplets is generated", (last page of translation); additionally see 10, Fig. 3 - a flow of air)
passes through the fill media (see flow of air 10, Fig. 3 passes through the fill media 9, Fig. 3) and past a flow of the water (see the flow of air 10, Fig. 3 rises up after coming into contact with fill media 9, Fig. 3, which then passes past the flow of water that is sprayed from the nozzles 8, as seen in Fig. 3);
a plenum (see generally above water distribution system, 7 and 8, and below the outlet 15. Fig. 3 -a plenum) defined by a volume (see a volume is defined by the area the plenum is defined in, as seen in Fig .3) between the fill media (9, Fig. 3 - a fill media) and an outlet ("forming a cloud that leaves through the chimney of the cooling tower (15).", (last page of translation); additionally see 15, Fig. 3 - an outlet); and an ultraviolet (UV) light emitter ("creating a barrier of radiated energy (14), and by the germicidal effect of the ultraviolet rays emitted by the radiating elements (1 ).", (last page of translation); additionally see 1, Fig. 3 - an ultraviolet light emitter) disposed in the plenum (see ultraviolet light emitter is disposed in plenum, Fig. 3) and configured to inactivate organisms in a drift (intended use, ultraviolet light emitter capable of inactivating organisms in a drift).
 	 Fernandez does not specifically teach the cooling tower further comprising a shield disposed between the UV light emitter and the fill media and configured to reduce UV irradiation of the fill media with the UV source in a perpendicular configuration.
 	However, Bigelow discloses an apparatus for removing contaminants from air (Fig. 1, 2A, 3; col 10, In 26-45; col 11, In 13-65) comprising:
 	a shield (26, Fig. 1, 2A, 3; col 10, In 26-45; col 11, In 13-65, 'baffles 26A') disposed between a UV light emitter (50, Fig. 1, 2A, 3; col 10, In 26-45; col 11, In 13-65, lamps 50') and a fill media (22, 24, Fig. 1, 2A, 3; col 10, In 26-45; col 11, In 13-65, a first coarse layer 22 on an outside of the filter 20 and a second fine mesh layer 24 on the inside of the filter’) and configured to reduce UV irradiation of the fill media (Fig. 1, 2A, 3 - see how the shields 26 reduce UV irradiation of the fill media 22/24 by reflecting the UV light towards the plenum located on the opposing side of the UV light emitters; col 10, In 26-45; col 11, In 13-65).  Figure 4 discloses the UV source50 is perpendicular to the air flow A. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooling tower of Fernandez's system by employing the reflective baffles as taught by Bigelow, since the modification would yield the allowance for a protective shield to protect the fill media, and therefore extend the lifetime of the media, while also allowing for a more intense and effective UV irradiation process as evidenced by Bigelow.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooling tower of Fernandez's system by employing a UV perpendicular configuration as taught by Bigelow, since the modification would yield the expected result of providing the desired UV treatment as evidenced by Bigelow.
 	Regarding claim 2, Fernandez teaches the cooling tower according to claim 1, further comprising a plurality of the UV light emitters (see plurality of UV light emitters 1, Fig. 3).
 	Regarding claim 6, Fernandez teaches the cooling tower according to claim 2, further comprising a relatively higher percentage of the plurality of UV light emitters (see plurality of UV light emitters 1, Fig. 3) being disposed proximal to the outlet in comparison to a remainder of the plenum (see plurality of UV light emitters are disposed proximal to the outlet 15 in comparison to a remainder of the plenum, Fig. 3).
 	Regarding claim 8, Fernandez teaches the cooling tower according to claim 1, wherein the cooling tower (see entirety of Fig .3 — a cooling tower) is a counterflow cooling tower (see flow of air 10 travels in a counterflow direction to the flow of water which falls straight down. as seen in Fig. 3; the cooling tower is a counterflow cooling tower).
 	Regarding claim 9, Fernandez teaches the cooling tower according to claim 1, further comprising a fan (see fan on the bottom right side of Fig. 3 - a fan) to generate the flow of air (see flow of air 10 is generated by the fan as seen in Fig. 3).
	Regarding claim 11, Fernandez discloses in at least the object of description section 15‘ graph, using a sterilizing device, by the physical method of irradiating ultraviolet light energy, primarily to disinfect the flow of air exiting the chimney in the towers of refrigeration, although it can also be used in other similar facilities, where there is a flow of air containing solid or liquid suspended particles suspected of being carriers of pathogenic microorganisms and, consequently, have the ability to transmit infections to the environment. The method of treating a drift (13, Fig. 3 - a drift) from a cooling tower (see entirety of Fig .3-—a cooling tower), the method comprising the steps of:
generating a flow of water ("to cool the incoming hot water (7) it is sprayed falling in the form of rain (8), on a layer of very porous filler material (9)", [last page of translation]; additionally see 7 and 8, Fig. 3 -a water distribution system to generate a flow of water onto a fill media) through a fill media (see how water distribution system, 7 and 8, Fig. 3 distributes water to the fill media 9, Fig. 3);
generating a flow of air ("In the heat exchange process of the sprayed water (8) with the cooling air (10) an aerosol of water droplets is generated", [last page of translation]; additionally see 10, Fig. 3 - a flow of air) through the fill media (see flow of air 10, Fig. 3 passes through the fill media 9, Fig. 3) and out of the cooling tower through an outlet ("forming a cloud that leaves through the chimney of the cooling tower (15).", [last page of translation]; additionally see 15, Fig. 3 - an outlet); and
disposing an ultraviolet (UV) light emitter ("creating a barrier of radiated energy (14), and by the germicidal effect of the ultraviolet rays emitted by the radiating elements (1 ).", [last page of translation]; additionally see 1, Fig. 3 - an ultraviolet light emitter) in a plenum (see ultraviolet light emitter is disposed in plenum, Fig. 3) of the cooling tower (see entirety of Fig .3 - a cooling tower) and configuring the UV light emitter ("creating a barrier of radiated energy (14), and by the germicidal effect of the ultraviolet rays emitted by the radiating elements (1 ).", [last page of translation]; additionally see 1, Fig. 3 - an ultraviolet light emitter) to expose the drift (13, Fig. 3 -a drift) in the plenum (see generally above water distribution system, 7 and 8, and below the outlet 15, Fig. 3 - a plenum) to a sufficient luminous flux of UV light ("creating a barrier of radiated energy (14)", [last page of translation]; sufficient UV light is subject to the organisms in a drift as a barrier of radiant energy is in the drift's path, as seen in Fig. 3) to inactivate organisms in the drift ("The device object of the invention is designed to sterilize the air that is contaminated (13), before going outside. To achieve this effect, the device (5) is placed in the path of exit of polluted air to the outside, creating a barrier of radiated energy (14), and by the germicidal effect of the ultraviolet rays emitted by the radiating elements (1 ), the affected microorganisms are destroyed or neutralized, as long as they receive a sufficient germicidal dose.", (last page of translation]), wherein the plenum (see generally above water distribution system, 7 and 8, and below the outlet 15, Fig. 3 -a plenum) defined by a volume (see a volume is defined by the area the plenum is defined in, as seen in Fig .3) between the fill media (9, Fig. 3 - a fill media) and the outlet ("forming a cloud that leaves through the chimney of the cooling tower (15).", (last page of  translation]; additionally see 15, Fig. 3 - an outlet).
 	Fernandez does not specifically teach the cooling tower further comprising a shield disposed between the UV light emitter and the fill media and configured to reduce UV irradiation of the fill media and configured to reduce UV irradiation of the fill media with the UV source in a perpendicular configuration.
 	However, Bigelow discloses an apparatus for removing contaminants from air (Fig. 1, 2A, 3; col 10, In 26-45; col 11, In 13-65) comprising:
 	a shield (26, Fig. 1, 2A, 3; col 10, In 26-45; col 11, In 13-65, 'baffles 26A') disposed between a UV light emitter (50, Fig. 1, 2A, 3; col 10, In 26-45; col 11, In 13-65, lamps 50') and a fill media (22, 24, Fig. 1, 2A, 3; col 10, In 26-45; col 11, In 13-65, a first coarse layer 22 on an outside of the filter 20 and a second fine mesh layer 24 on the inside of the filter’) and configured to reduce UV irradiation of the fill media (Fig. 1, 2A, 3 - see how the shields 26 reduce UV irradiation of the fill media 22/24 by reflecting the UV light towards the plenum located on the opposing side of the UV light emitters; col 10, In 26-45; col 11, In 13-65).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooling tower of Fernandez's system by employing the reflective baffles as taught by Bigelow, since the modification would yield the allowance for a protective shield to protect the fill media, and therefore extend the lifetime of the media, while also allowing for a more intense and effective UV irradiation process as evidenced by Bigelow.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooling tower of Fernandez's system by employing a UV perpendicular configuration as taught by Bigelow, since the modification would yield the expected result of providing the desired UV treatment as evidenced by Bigelow.
 	Regarding claim 12, Fernandez discloses the method according to claim 11, further comprising the step of disposing a plurality of the UV light emitters (see plurality of UV light emitters 1, Fig. 3) in the plenum (see the plurality of UV light emitters in the plenum, see generally above water distribution system, 7 and 8, and below the outlet 15, Fig. 3 - a plenum).
 	Regarding claim 13, Fernandez discloses the method according to claim 12, further comprising the step of disposing a higher percentage of the plurality of UV light emitters (see plurality of UV light emitters 1, Fig. 3) proximal to the outlet (forming a cloud that leaves through the chimney of the cooling tower (15).", (last page of translation]; additionally see 15, Fig. 3 - an outlet) in comparison to the percentage of UV light emitters distal from the outlet (see plurality of UV light emitters are disposed proximal to the outlet 15 in comparison to a remainder of the plenum, Fig. 3).
 	Regarding claim 16, Fernandez discloses the method according to claim 11, further comprising the step of generating the flow of air (flow of air 10 is generated by the fan as seen in Fig. 3) with a fan (see fan on the bottom right side of Fig. 3 - a fan).
 	Regarding claim 5, Fernandez in view of Bigelow teach the cooling tower according to claim 1, and Bigelow further teaches wherein the shield is further configured to reflect UV light (Fernandez Fig. 1, 2A, 3 - see how the shields 26 reduce UV irradiation of the fill media 22/24 by reflecting the UV light towards the plenum located on the opposing side of the UV light emitters; col 10, In 26-45; col 11, In13-65, ‘because of the reflective nature of the inside of the housing and baffles 26 and 26A the UV rays are thereby enhanced’).


	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Bigelow, further in view of US 8,628,066 B2 (Boyd).
 	Regarding claim 3, Fernandez in view of Bigelow teaches the cooling tower according to claim 1, but does not specifically teach further comprising a drift eliminator disposed between the fill media and the plenum.
 	However, in the art of cooling towers, Boyd teaches a drift eliminator disposed between a fill media and a plenum ("The horizontal drift eliminator 220 functions to reduce the upward drift of water", column 6, line 65-66;
additionally see 220, Fig. 1, see how drift eliminator is disposed between a plenum defined to be the volume above the drift eliminator and the fill media that is below the water distribution system 106).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Fernandez in view of Bigelow references to have a drift eliminator disposed between the fill media and the plenum, in order to decrease the drift of the water molecules and to increase the efficiency of the cooling tower as evidenced by Boyd.
	Regarding claim 15, Fernandez in view of Bigelow references disclose the method according to claim 11, but does not specifically teach further comprising the step of disposing a drift eliminator between the fill media and the plenum.
 	However, in the art of cooling towers, Boyd teaches the step of disposing a drift eliminator between a fill media and a plenum ("The horizontal drift eliminator 220 functions to reduce the upward drift of water", column 6, line 65-66; additionally see 220, Fig. 1, see how drift eliminator is disposed between a plenum defined to be the volume above the drift eliminator and the fill media that is below the water distribution system 106).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Fernandez in view of Bigelow references to have a drift eliminator disposed between the fill media and the plenum, since it would yield the added benefit of decreasing the drift of the water molecules and to increase the efficiency of the cooling tower as evidenced by Boyd.
 	 	
 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Bigelow in view of U.S. Patent 5.585.047 Mortensen et al. (hereinafter 'Mortensen’).
 	Regarding claim 7, Fernandez in view of Bigelow discloses the cooling tower according to claim 1, but does not specifically teach nor fairly suggest wherein the cooling tower is a crossflow cooling tower.
 	However, Mortensen discloses a cooling tower system (Fig. 2, 3; col 6, In 15-24), wherein the cooling tower system can be configured as a crossflow cooling tower (Fig. 3; col 6, In 15-24, 'Fig. 3 is a side elevational view of a vented fire-resistant induced draft crossflow water cooling tower’) and/or as a counterflow cooling tower (Fig. 2; col 6, In 15-24, 'Fig. 2 is a side elevational view of a vented fire-resistant induced draft counterflow water cooling tower’).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooling tower arrangement of Fernandez in view of Bigelow system by employing the crossflow cooling tower arrangement as taught by Mortensen, to yield the expected result of providing the desired water-cooling function disclosed by the Fernandez reference.
	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Bigelow in view of US 4,092,811 Ato Lin et al. (hereinafter Lin).
 	Regarding claim 10, Fernandez in view of Bigelow teaches the cooling tower according to claim1, but does not specifically teach further comprising a hyperbolic shell to generate the flow of air via warm air rising in the hyperbolic shell. However, in the art of cooling towers.
 	Lin teaches a cooling tower ("the tower 50 is illustrated as having a hyperbolic configuration" (column 7, line 49-50; additionally, see cooling tower 50, Fig. 1) and a hyperbolic shell to generate the flow of air via warm air rising in the hyperbolic shell ("Hyperboloid (sometimes incorrectly known as hyperbolic) cooling towers have become the design standard for all natural-draft cooling towers because of their structural strength and minimum usage of material. The hyperboloid shape also aids in accelerating the upward convective air flow, improving cooling efficiency", as evidenced by the website entitled 'Cooling tower' - see why a hyperbolic shape or shell inherently generates the flow of air via warm air rising in the hyperbolic shell).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Fernandez in view of Bigelow references to have a hyperbolic shell to generate the flow of air via warm air rising in the hyperbolic shell, since it would provide the added benefit of accelerating the upward convective airflow and improving cooling efficiency as evidenced by Lin.
 	Regarding claim 17, Fernandez in view of Bigelow discloses the method according to claim 11, but does not specifically teach further comprising the step of generating the flow of air via warm air rising through the cooling tower.
 	However, in the art of cooling towers, Lin teaches a cooling tower ("the tower 50 is illustrated as having an hyperbolic configuration" (column 7, line 49-50; additionally see cooling tower 50, Fig. 1) and the step of generating the flow of air via warm air rising through the cooling tower by using a hyperbolic shell ("Hyperboloid (sometimes incorrectly known as hyperbolic) cooling towers have become the design standard for all natural-draft cooling towers because of their structural strength and minimum usage of material. The hyperboloid shape also aids in accelerating the upward convective air flow, improving cooling efficiency", as evidenced by the website entitled 'Cooling tower’ - see why a hyperbolic shape or shell inherently generates the flow of air via warm air rising in the hyperbolic shell).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Fernandez in view of Bigelow references to have a hyperbolic shell to generate the flow of air via warm air rising in the hyperbolic shell, since it would yield the added benefit of accelerating the upward convective air flow and improving cooling efficiency as evidenced by Lin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774